SERNA, Justice (specially concurring). {35} I concur with the majority opinion without reservation. I write separately simply to emphasize my rationale. I took an oath to uphold our Constitution, and today, I reaffirm that sacred oath. There can be no doubt that the Supreme Court must keep our State true to its Constitution. The dissent contends that “we are confronted with a conflict between two separate sections of the Constitution.” I, however, see no conflict. The deciding factor that led me to join the majority opinion, which I find wholly sound and persuasive, is the well-established and fundamental rule of constitutional law that if the Constitution can be read in a harmonious fashion-as indeed it can be in this case-then it must be so construed. “We presume the drafters of the Constitution intended to construct a synchronous and stable foundation for the State’s legal system. It is generally possible to construe the State Constitution as an integrated whole rather than as groupings of isolated and discordant rules.” Denish v. Johnson, 1996-NMSC-005, ¶32, 121 N.M. 280, 910 P.2d 914. {36} The present situation cries out for “legislative therapy, not judicial surgery.” State v. Leiding, 112 N.M. 143, 146, 812 P.2d 797, 800 (Ct.App.1991). “[I]t is the particular domain of the legislature, as the voice of the people, to make public policy.” Torres v. State, 119 N.M. 609, 612, 894 P.2d 386, 389 (1995). Justice Minzner believes that any mistake in constitutional construction cannot be corrected by the Legislature and relies on the importance of continuity and stability on the Commission. I respectfully disagree. Article V, Section 5 provides for removal power “unless otherwise provided by law.” Therefore, if there are policy reasons to limit the Governor’s power of removal for members of the Commission, such as continuity and stability on the Commission, the restriction of the Governor’s power is expressly within the province of the Legislature, not this Court. I am confident that the legislative branch will expeditiously address the matter if indeed it is deemed necessary. {37} Justice Minzner points out that the Governor has not identified a policy-making function of the Commission that his removal power would serve. Similarly, Justice Bosson emphasizes that the Commission does not serve a policy-making role. Again, I must respectfully disagree. Article V, Section 5 contains no limitation on the Governor’s removal power based on the functions served by the appointee. The Governor “may remove any officer appointed by him.” N.M. Const, art. V, § 5 (emphasis added). It is indisputable that the Commission members removed in this case were gubernatorial appointees. Therefore, it is not necessary to decide whether these members served an executive function. Even if this were a valid consideration, however, we would not assess whether the Commission performs a “policy-making function,” as the dissents do, because the core function of the executive branch is not making policy but executing it. See N.M. Const, art. V, § 4 (stating that the Governor “shall take care that the laws be faithfully executed”). In this context, while the Commission is empowered to conduct a hearing and make findings and recommendations, the Commission’s duties under Article VI, Section 32 also include investigation and, by filing a petition for discipline, retirement, or removal, Rule 27-301(A) NMRA 2003, quasi-prosecution. As a result, the Commission’s powers are as much quasi-executive as they are quasi-judicial. {38} In her dissent, Justice Minzner argues that the Commission acts as a trial court and that this Court’s role in reviewing the Commission’s recommendation is as an appellate court. I must respectfully disagree. The Commission does not exercise judicial power. Article VI, Section 1 of the New Mexico Constitution provides that “[t]he judicial power of the state” rests with the various courts in the judiciary and with the Senate in the limited setting of impeachment. The Commission is not included in this list. Moreover, even by analogy, the Commission has no adjudicative power; it cannot enter or enforce a judgment, does not construe or declare the law, and has no inherent judicial powers, such as the power to hold those appearing before it in contempt, see Rule 27-305(A) NMRA 2003 (providing for the Commission’s application to this Court for assistance in the event of a willful failure to cooperate with or obstruction of Commission proceedings). The Commission serves only an advisory and investigative role and exercises none of the core judicial functions that are embodied in Article VI, Section 1. This Court retains the ultimate power to discipline, remove, or retire a judge. As a result, the Governor’s power of removal over his appointees does not violate the principle of separation of powers because it does not prevent the judicial “branch from accomplishing its constitutionally assigned functions,” State ex rel. Taylor v. Johnson, 1998-NMSC-015, ¶ 23, 125 N.M. 343, 961 P.2d 768, and “the essential attributes of judicial power, vis-a-vis other governmental branches and agencies, remain[s] in the courts.” Bd. of Educ. of Carlsbad Mun. Sch. v. Harrell, 118 N.M. 470, 484, 882 P.2d 511, 525 (1994). {39} Further, unlike appellate review of a district court’s judgment, which envisions significant deference on factual matters, this Court may accept, reject, or modify both the Commission’s findings and its conclusions. While we may give weight to evidentiary findings and credibility assessments by the Commission or its appointed masters, we are not bound to do so. The fact that the Constitution allows this Court to “permit the introduction of additional evidence” in reviewing a recommendation of the Commission, N.M. Const, art. VI, § 32, conclusively establishes that this Court does not act in an appellate role. We decide the question of judicial discipline as an original matter, and until we do so, there is no enforceable judicial order that binds the parties to the proceeding. {40} For these reasons, I conclude that it is proper to deny the Petitioners’ request for a writ of quo warranto. Thus, I join the majority opinion.